Citation Nr: 9922800	
Decision Date: 08/12/99    Archive Date: 08/24/99

DOCKET NO.  98-05 117A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to an earlier effective date for the grant of 
service connection and a 70 percent evaluation for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran





ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to 
November 1972 and from August 1973 to July 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota.


FINDINGS OF FACT

1.  The veteran filed a claim for service connection for PTSD 
in April 1988.  The claim was denied by the RO in September 
1988, December 1988, and August 1989.  The RO notified the 
veteran of each denial, with the last notification dated in 
August 1989.  A timely appeal was not perfected.

2.  The veteran's request to reopen his claim was received by 
the RO on August 27, 1992.  

3.  The veteran was granted service connection for PTSD and 
assigned a 70 rating in November 1997.  The effective date of 
service connection and the 70 percent rating was established 
as August 27, 1992.  



CONCLUSION OF LAW

The criteria for an effective date earlier than August 27, 
1992, for the grant of service connection and a 70 percent 
evaluation for post-traumatic stress disorder have not been 
met.  38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. § 3.400 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The effective date of an award of disability compensation, in 
conjunction with a grant of entitlement to service connection 
on a direct basis, shall be the day following separation from 
active service or the date entitlement arose if the claim is 
received within one year of separation from service; 
otherwise, the effective date shall be the date of receipt of 
the claim, or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2)(i).  In the case 
of a claim previously denied and then reopened, generally, 
the effective date shall be the date of receipt of claim or 
date entitlement arose, whichever is later.  38 C.F.R. 
§§ 3.400(r).

A claim is either a formal or an informal written 
communication "requesting a determination of entitlement or 
evidencing a belief in entitlement, to a benefit."  38 C.F.R. 
§ 3.1(p) (1998).  Any communication or action, indicating an 
intent to apply for one or more benefits under the laws 
administered by the Department of Veterans Affairs, from a 
claimant, his representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  See 38 C.F.R. § 
3.155(a) (1998).  See also Jones v. West, 136 F.3d 1296, 1299 
(Fed. Cir. 1998) (Section 5101(a) is a clause of general 
applicability and mandates that a claim must be filed in 
order for any type of benefit to accrue or be paid.)

The claims file indicates that the veteran originally filed a 
claim for service connection for PTSD in April 1986.  The 
claim was denied in October 1986, with notice of the denial 
provided that same month.  The veteran's representative 
acknowledged the October 1986 denial in their statement dated 
in November 1986.  It was argued that additional development 
was in order to process the veteran's claim.  Additional VA 
medical records were associated with the claims file.  
However, denial of the veteran's claim was continued by way 
of a confirmed rating decision dated in January 1987.  The 
Board notes that there is no evidence in the record to show 
that the veteran was notified of this action.

In April 1988, the veteran submitted a statement on a VA Form 
21-4138 wherein he indicated that he wanted to reopen his 
claim for service connection for PTSD.  The veteran's claim 
was initially denied in September 1988, then December 1988, 
and finally in August 1989.  The veteran was provided 
notification of each denial, including in August 1989.  The 
veteran failed to respond to the August 1989 notification and 
perfect a timely appeal.  As a result, the rating decisions 
are final, 38 U.S.C.A. § 7105 (West 1991), and new and 
material evidence was required to reopen his claim for 
service connection.  See 38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1998).

The veteran submitted a request to reopen his claim for 
service connection for PTSD that was received by the RO on 
August 27, 1992.  The veteran's claim was initially denied, 
but service connection was eventually granted by way of a 
rating decision dated in November 1997.  The veteran was 
assigned a 70 percent rating, with an effective date of 
service connection and the 70 percent rating established as 
the date of the reopened claim, August 27, 1992.  The veteran 
has raised several arguments as to why he is entitled to an 
earlier effective date for both service connection and his 70 
percent rating.  He has not disputed the level of his 
disability rating.

First, it is contended that 38 C.F.R. § 3.400(h)(1) (1998) is 
controlling and that application of that provision requires 
that the veteran be granted an effective date back to the 
date of his original claim.  The provision provides, "As to 
decisions not final prior to receipt of an application for 
reconsideration or to reopen, or prior to reconsideration on 
Department of Veterans Affairs initiative, the date from 
which benefits would have been payable if the former decision 
had been favorable."

The theory advanced is that the veteran never received notice 
of the January 1987 confirmed rating decision, therefore that 
decision was not final.  He then, arguably, applied to reopen 
before a decision became final.  Further, since the veteran 
was ultimately granted service connection for PTSD, then his 
effective date should be from the date that benefits would 
have been payable if the former decision had been favorable.  

The Board notes that the above argument both applies the 
wrong regulatory provision and misconstrues the application 
of the provision.  A reading of the plain language of 
38 C.F.R. § 3.400(h) clearly indicates that it is to be 
applied in conjunction with 38 C.F.R. § 3.105 (1998) for 
difference of opinion cases.  Section 3.105 relates to 
revisions of decisions.  Specifically, 38 C.F.R. § 3.105(b) 
provides authority for an adjudicative agency to revise a 
previous decision based on a difference of opinion rather 
than due to clear and unmistakable error.  Section 
3.400(h)(1), in turn, is applicable in those circumstances 
where a decision is revised due to a difference of opinion.  
The regulatory provision clearly does not apply to new and 
material cases, or reopened claims.  See 38 C.F.R. 
§ 3.400(r).  Moreover, the fact that the veteran's claim was 
later denied again, and that he was informed of the denial 
starts the appellate clock provided by the statutory scheme 
to secure appellate jurisdiction,  When the appellant failed 
to perfect a timely appeal the rating decision became final.
 
Accordingly, the effective date for the veteran's service 
connection is the date of receipt of his claim or date that 
entitlement arose, whichever is later.  See Waddell v. Brown, 
5 Vet. App. 454, 456 (1993).  In this case, the veteran's 
reopened claim was received on August 27, 1992.  In affording 
the veteran the most favorable treatment, the date of receipt 
of the claim is the most beneficial outcome in establishing 
both service connection and the 70 percent rating in these 
circumstances.  

At his hearing in June 1998, the veteran testified that he 
was told that he had filed a number of claims for service 
connection for PTSD but he did not remember them.  He related 
that he had been undergoing inpatient treatment in 1985 and 
was prescribed strong medications that, in his opinion, made 
him incompetent.  He also said that he did not receive any 
help with his claim for service connection.  He said that he 
thought that he had provided the VA with requested stressor 
information in 1986, 1987, or 1992.  He said that he 
completed a long statement as part of his treatment.  He did 
not believe that he received the VA letters that requested 
that he provide a stressor statement.  The Board notes, 
however, that the notification for the September 1988, 
December 1988, and August 1989 decisions were all sent to the 
veteran at addresses provided by him.  Hence, notice was 
provided as required under 38 C.F.R. § 3.1(q) (1998).

While there is evidence to the effect that the veteran did 
not receive notice of the January 1987 confirmed rating 
decision, there is clear and convincing evidence that he 
received notice of the denial of his claim in September 1988, 
January 1989, and August 1989, his inability to remember 
receiving said notices notwithstanding.  Simply put, "[t]he 
presumption of regularity supports the official acts of 
public officers" and, in the Board may "presume that the 
[VA has] properly discharged their official duties."   Morris 
v. Sullivan. 897 F.2d 553, 560 (D.C. Cir. 1990) quoting 
United States v. Chemical Foundation, 272 U.S. 1, 14-15 
(1926),

Finally, there is no indication that the veteran filed a 
claim at any time that was unadjudicated.  His original claim 
of April 1986 was adjudicated, his request to reopen in April 
1988, was adjudicated, finally, his last request to reopen in 
August 1992 was adjudicated and eventually granted.  Hence, 
there is no basis to establish an earlier effective date on 
the basis of an unadjudicated claim.  

In summary, the Board can not find any basis to establish an 
earlier effective date for the veteran.  The arguments of his 
representative regarding the lack of finality of the January 
1987 are not persuasive.  The representative fails to 
acknowledge that any "lack of finality" in the January 1987 
decision, was subsumed by the finality of the August 1989 
rating decision and notification to the veteran.  There is no 
legal mechanism to hurdle that fact.  Accordingly, the 
veteran's claim for an earlier effective date for service 
connection for PTSD and a 70 percent rating are denied.


ORDER

An earlier effective date is denied.



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

